








WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
STOCK OPTION CERTIFICATE


EBITDA AND SERVICE VESTING GRANT


This Stock Option Certificate (this “Option Certificate”) evidences the grant by
Wingstop Inc. (the “Company”), in accordance with the Wingstop Inc. 2015 Omnibus
Incentive Compensation Plan (the “Plan”), of a stock option (the “Option”) to
___________ (“Eligible Individual”) to purchase from the Company ____ shares of
the $0.01 par value common stock of the Company (the “Shares”) at an Option
Price per share equal to $_____. The Option was granted on _____ (the “Grant
Date”). The Option is a non-qualified option; that is, it is not qualified as an
incentive stock option under § 422 of the Code.


WINGSTOP INC.


By:_____________________________


Name:__________________________


Title:___________________________
        






TERMS AND CONDITIONS
§ 1 Plan. The Option is subject to all of the terms and conditions set forth in
the Plan and this Option Certificate, and all capitalized terms not otherwise
defined in this Option Certificate have the respective meaning of such terms as
defined in the Plan. If a determination is made that any term or condition set
forth in this Option Certificate is inconsistent with the Plan, the Plan will
control. A copy of the Plan will be made available to Eligible Individual upon
written request to the Secretary of the Company.
§ 2 Exercise Rights.
(a) EBITDA Target Vesting. The Option to purchase the number of Shares described
in § 2(a)(4) (the “EBITDA Target Option”) will vest and become exercisable upon
the Company’s achievement of EBITDA Targets, as set forth below in this § 2(a).
(1) EBITDA. For purposes of this Option Certificate, “EBITDA” means
earnings before interest, taxes, depreciation, and amortization for a fiscal
year. The amount of EBITDA actually achieved for a year will be determined by
the Board based upon the Company’s audited financial statements, as reviewed and
approved by the Board.




--------------------------------------------------------------------------------










(2) Annual Targets. If Eligible Individual remains continuously employed by the
Company or a Subsidiary (“Employer”) throughout the respective year, and the
annual EBITDA target for that year, as set forth in § 2(a)(4) (each, an “EBITDA
Target”), is met or exceeded during that year, as reflected in the Company’s
annual audited financial statements, then the EBITDA Target Option automatically
will become vested and exercisable with respect to the number of Shares set
forth opposite such annual EBITDA Target for that year. If the annual EBITDA
Target for a year as set forth in § 2(a)(4) is not met or exceeded for that
year, then the EBITDA Target Option automatically will be forfeited with respect
to the number of Shares set forth opposite such annual EBITDA Target. For the
avoidance of doubt, if the actual EBITDA for one year does not meet or exceed
the applicable EBITDA Target, but the actual EBITDA for the following year meets
or exceeds the applicable EBITDA Target for that year, then the EBITDA Target
Option will become vested only with respect to the number of Shares for the year
in which the EBITDA Target is attained, and not with respect to the number of
Shares for the preceding year in which the EBITDA Target was not attained.
(3) EBITDA Target Adjustment. The EBITDA Targets in § 2(a)(4) may be adjusted
upward by the Board in its discretion to take into consideration earnings that
result from capital expenditures, acquisitions or other extraordinary
expenditures. The EBITDA Targets in § 2(a)(4) may be adjusted by the Board in
its discretion to take into consideration accounting changes which go into
effect subsequent to the establishment of the EBITDA Targets.
(4) EBITDA Targets.
Year Ending             Annual EBITDA Target     Target Number of Shares


Fiscal Year _____        $___________            _____
Fiscal Year _____        $___________            _____
Fiscal Year _____        $___________            _____
Fiscal Year _____        $___________            _____








--------------------------------------------------------------------------------












i.If Eligible Individual is continuously employed by Employer through the date
of a Change in Control that occurs prior to ____, then Eligible Individual will
vest in the portion of the EBITDA Target Option for the year in which the Change
in Control occurs and for any subsequent year so long as both of the following
conditions are satisfied: (i) during the year preceding the Change in Control,
the Company achieved the EBITDA Target for a year following the Change in
Control, and (ii) the Board determines in its sole discretion that the Company
is on track to achieve the EBITDA Target for such subsequent year in the year in
which the Change in Control occurs. For example, if the Change in Control occurs
during _____, and the Company achieves $_____ of EBITDA during _____, and the
Board determines in its sole discretion that the Company is on track to achieve
at least $_____ in EBITDA during _____, then Executive will vest in the EBITDA
Target Option for each of years _____, _____, and _____. If the Change in
Control occurs during _____, and the Company achieves $_____ million of EBITDA
during _____, and the Board determines in its sole discretion that the Company
is on track to achieve at least $_____ in EBITDA during _____, then Executive
will vest in the EBITDA Target Option for each of years _____ and _____, but not
_____. If the Change in Control occurs during _____, and the Company achieves
$_____ of EBITDA during _____, and the Board determines in its sole discretion
that the Company is on track to achieve $_____ in EBITDA during _____, then
Executive will vest in the EBITDA Target Option for each of years _____ and
_____, but not _____.
(b) Service Based Vesting. The Option to purchase _____ Shares (the “Service
Based Option”) will vest and will become exercisable with respect to _____% of
the Service Based Option (_____ Shares) if Eligible Individual remains
continuously employed by Employer until _____ (the initial “Vesting Date”); and
Eligible Individual will vest with respect to an additional _____% of the
Service Based Option on each of the next three anniversaries of the initial
Vesting Date if Eligible Individual remains continuously employed by Employer
through the respective anniversary date (e.g., if Eligible Individual is
continuously employed as of the second anniversary of the initial Vesting Date
(_____), the Service Based Option would be _____% vested).
(c) Special Rules.
(1) Termination without Cause. Subject to §3, if Employer terminates Eligible
Individual’s employment without “Cause” (as defined in § 2(d)), then the Option,
to the extent then vested and exercisable, must be exercised within 90 days of
the effective date of such Termination. At the end of such 90-day period, the
Option will expire and be forfeited to the extent then unexercised. The unvested
remainder of the Option will be immediately and automatically forfeited upon the
effective date of such Termination.
(2) Termination for Cause. If Employer terminates Eligible Individual’s
employment for Cause, the Option will expire and be forfeited in full
immediately and automatically at the time Eligible Individual’s employment
terminates, whether vested or not.




--------------------------------------------------------------------------------










(3) Resignation. If Eligible Individual terminates his or her employment,
Eligible Individual must exercise the portion of the Option that is vested prior
to such resignation or it will be forfeited. The portion of the Option that is
not vested will be forfeited automatically upon resignation.
(4) Death or Disability. Subject to § 3, if Eligible Employee’s employment with
Employer terminates due to Disability (as defined in § 2(d)) or death, the
Option to the extent then vested and exercisable must be exercised within 180
days of such death or Disability. At the end of such 180 day period, the Option
shall expire and be forfeited to the extent then unexercised. The unvested
remainder of the Option shall be immediately and automatically forfeited upon
Eligible Individual’s death or Disability. In the case of death or Disability,
for purposes of determining vesting under §2(a) and §2(b) with respect to the
EBITDA Target Option and the Service Based Option, respectively, Eligible
Employee’s employment will be deemed to have been terminated on the last day of
the year in which the death or Disability occurs, and that year will count
towards the applicable vesting schedule (subject to the achievement of EBITDA
Targets, in the case of the EBITDA Target Option).
(5) Change in Control. If there is a Change in Control, then to the extent not
otherwise vested pursuant to § 2(a) or § 2(b), the unvested portion of the
Option shall be forfeited as of the date of the Change in Control. The vested
portion of the Option must be exercised within 5 calendar days following receipt
by the Eligible Individual of written notice of the Change in Control; any
vested portion of the Option that is not exercised within such 5-day period will
be cancelled as of the date of the Change in Control.
(d) Definitions.
(1) Cause. “Cause” shall exist if Eligible Individual (i) is indicted for, or
pleads guilty or nolo contendere to, a felony or, (ii) in the good faith
determination of the Board, (a) engages in gross neglect or willful misconduct;
(b) breaches Eligible Individual’s duties to the Company or its Subsidiaries and
Affiliates; (c) otherwise breaches in any material respect any provision of this
Option Certificate or any other agreement between Eligible Individual and the
Company or its Subsidiaries and Affiliates; (d) engages in any activity or
behavior, including substance abuse, that is or could be harmful to the
property, business, goodwill, or reputation of the Company or its Subsidiaries
and Affiliates; (e) Eligible Individual has engaged in a breach of any policy of
Employer or the Company for which termination of employment is a permissible
consequence or Eligible Individual has not immediately cured any performance or
other issues raised by Eligible Individual’s supervisor, or (f) commits theft,
larceny, embezzlement, fraud, any acts of dishonesty, illegality, moral
turpitude, insubordination, or mismanagement.




--------------------------------------------------------------------------------










(2) Disability. “Disability” has the same meaning as such term is defined in the
Company’s long-term disability insurance policies which now or hereafter cover
the permanent disability of Eligible Individual or, in absence of such policies,
means the inability of Eligible Individual to work in a customary day-to-day
capacity for six (6) consecutive months or for six (6) months within a twelve
(12) month period, as determined by the Board.
(e) Employment Status. A transfer between the Company and a Subsidiary, or
between Subsidiaries, shall not be treated as a Termination under the Plan or
this Option Certificate.
§ 3 Life of Option. This Option shall expire and shall not be exercisable for
any reason on or after the tenth anniversary of the Grant Date.
§ 4 Method of Exercise of Option. Eligible Individual may exercise the Option in
whole or in part (to the extent the Option is otherwise exercisable under § 2)
on any normal business day of the Company by (a) delivering this Option
Certificate to the Company, together with written notice of the exercise of the
Option in the form attached hereto as Exhibit A, and (b) simultaneously paying
to the Company the Option Price. The Option Price shall be payable in full upon
the exercise of the Option in cash. Upon prior approval of the Committee,
Eligible Individual may also exercise the Option in whole or in part by any
other method that is consistent with the terms of the Plan.
§ 5 Delivery. The Company will deliver a properly issued certificate for any
Shares purchased pursuant to the exercise of the Option as soon as practicable
after such exercise (or otherwise register such Shares in the name of Eligible
Employee), and such delivery (or registration in the name of Eligible
Individual) shall discharge the Company of all of its duties and
responsibilities with respect to the Option under this Option Certificate.
§ 6 Nontransferable. Except as expressly authorized in writing by the Board, no
rights granted under this Option Certificate or with respect to the Option shall
be transferable by Eligible Individual other than by will or by the laws of
descent and distribution, and the rights granted under this Option Certificate
with respect to the Option shall be exercisable during Eligible Individual’s
lifetime only by Eligible Individual. The person or persons, if any, to whom the
Option is transferred by will or by the laws of descent and distribution or
through a written Board authorization shall be treated after such transfer the
same as Eligible Individual under this Option Certificate.
§ 7 Release. As a condition to the Company’s issuance of Shares or making any
payment pursuant to this Option Certificate, the Company, at its option, may
require Eligible Individual to execute a general release on behalf of Eligible
Individual and Eligible Individual’s heirs, executors, administrators and
assigns, releasing all claims, actions and causes of action against the Company
and each parent, subsidiary and affiliate of the Company (including RC II
Wingstop, LLC, Roark Capital Management LLC, and their respective affiliates),
and their respective current and former directors, officers, administrators,
trustees, employees, agents, and other representatives. Such release must be in
form and substance satisfactory to the Board.




--------------------------------------------------------------------------------










§ 8 No Right to Continue Service. Neither the Plan, this Option Certificate ,
the Option, nor any related material shall give Eligible Individual the right to
continue in employment by Employer or any Affiliate or shall adversely affect
the right of Employer or any Affiliate to terminate Eligible Individual’s
employment with or without Cause at any time.
§ 9 Shareholder Status. Eligible Individual shall have no rights as a
shareholder with respect to any Shares subject to the Option until such Shares
have been duly issued and delivered to (or registered in the name of) Eligible
Individual, and, except as expressly set forth in the Plan, no adjustment shall
be made for dividends of any kind or description whatsoever or for distributions
of other rights of any kind or description whatsoever respecting such Shares.
§ 10 Securities Registration. As a condition to the delivery of the certificate
for any Shares purchased pursuant to the exercise of the Option (or the
registration of such Shares in the name of Eligible Individual), Eligible
Individual shall, if so requested by the Company, hold such Shares for
investment and not with a view of resale or distribution to the public and, if
so requested by the Company, shall deliver to the Company a written statement
satisfactory to the Company to that effect.
§ 11 Other Laws. If any change in circumstances after the grant of the Option
would create a substantial risk for the Company that the issuance or transfer of
any Shares under this Option Certificate to Eligible Individual at the time
Eligible Individual tenders any payment to exercise the Option would violate any
applicable law or regulation, the Company at that time shall (a) take such
action as the Board deems appropriate and permissible under such law or
regulation either (1) to continue to maintain the status of the Option as
outstanding until Eligible Individual can exercise the Option without any
substantial risk of such a violation, or (2) to compensate Eligible Individual
for the cancellation of the Option and thereafter to cancel the Option, and (b)
refund any payment made by Eligible Individual to exercise the Option.
§ 12 Other Agreements. Eligible Individual shall (as a condition to the exercise
of the Option) enter into such additional confidentiality, covenant not to
compete, non-disparagement and non-solicitation, employee retention, and other
agreements as the Company deems appropriate, all in a form acceptable to the
Board. The certificate(s) evidencing the Shares may include one or more legends
that reference or describe the conditions upon exercise referenced in this § 12.
Eligible Individual acknowledges that his receipt of the Option and
participation in the Plan is voluntary on his part and has not been induced by a
promise of employment or continued employment.
§ 13 Withholding. Employer or an Affiliate shall have the right upon the
exercise of the Option to take such action as Employer or such Affiliate deems
necessary or appropriate to satisfy the statutory federal and state tax
withholding requirements arising out of the exercise of the Option, including
withholding Shares that otherwise would be transferred to Eligible Individual as
a result of the exercise of the Option to satisfy statutory withholding
requirements.




--------------------------------------------------------------------------------










§ 14 No Challenge.  Notwithstanding any provision of this Option Certificate to
the contrary, Eligible Individual covenants and agrees that he or she will not
(i) file any claim, lawsuit, demand for arbitration, or other proceeding
challenging the validity or enforceability of any provision of this Option
Certificate, or (ii) raise, as a defense, the validity or enforceability of any
provision of this Option Certificate, in any claim, lawsuit, arbitration or
other proceeding.  Should Eligible Individual violate any aspect of this § 14,
Eligible Individual agrees (A) that, in the case of a breach of clause (i) of
the preceding sentence, such claim, lawsuit, demand for arbitration, or other
proceeding shall be summarily withdrawn and/or dismissed; (B) that Eligible
Individual will pay all costs and damages incurred by the Company and its
Affiliates in responding to or as a result of such claim, lawsuit, demand for
arbitration, or other proceeding (including reasonable attorneys’ fees and
expenses), or such defense, as the case may be; (C) that Eligible Individual
will immediately forfeit all unexercised Options, whether vested or unvested;
and (d) that Eligible Individual will immediately sell to the Company all Shares
acquired pursuant to the exercise of this Option at a price equal to the
aggregate Option Price paid for such Shares, or the current fair market value of
such Shares (as determined in the sole discretion of the Company), whichever is
less.
§ 15 Governing Law. The Plan and this Option Certificate shall be governed by
the laws of the State of Delaware.
§ 16 Binding Effect. This Option Certificate shall be binding upon the Company
and Eligible Individual and their respective heirs, executors, administrators
and successors.
§ 17 Headings and Sections. The headings contained in this Option Certificate
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Option Certificate. Any references to sections (§) in
this Option Certificate shall be to sections (§) of this Option Certificate,
unless otherwise expressly stated as part of such reference.




Accepted and agreed to:




_____________________________
Eligible Individual




Date:_________________________






--------------------------------------------------------------------------------










EXHIBIT A
WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN


STOCK OPTION EXERCISE AGREEMENT
This Stock Option Exercise Agreement is made by and between Wingstop Inc. (the
“Company”) and _____________ (“Eligible Individual”). Capitalized terms used
herein without definition have the meanings given in the Wingstop Inc. 2015
Omnibus Incentive Compensation Plan (the “Plan”) and Eligible Individual’s Stock
Option Agreement dated ________ (the “Option Certificate”).
1.    Exercise of Option. Subject to the terms of the Plan and the Option
Certificate, Eligible Individual elects to exercise his or her Option to
purchase ____ Shares at a per share exercise price of $______, and a total
purchase price of $_________. Eligible Individual acknowledges that the Shares
will not be transferred to Participant until (i) all tax withholding obligations
have been satisfied in accordance with Section 13 of the Option Certificate, and
(ii) the Release is executed and becomes irrevocable.
2.    Representations of Participant. Participant acknowledges that he or she
has received, read and understood the Plan and the Option Certificate.
Participant agrees to abide by and be bound by the terms of the Plan and the
Option Certificate, which terms are incorporated herein by reference.
3.    Entire Agreement. This Exercise Agreement, the Plan, and the Option
Certificate (together with all applicable Exhibits hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Eligible Individual with respect to the
subject matter hereof.
Eligible Individual has executed this Exercise Agreement on the date set forth
below.
ELIGIBLE INDIVIDUAL


[Insert Name]
Signature
 
Date
 







